Case 9:20-cr-80090-JIC Document 26 Entered on FLSD Docket 09/02/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 20-mj-08216-REINHART

UNITED STATES OF AMERICA

vs.

DANIEL SLATER,

              Defendant.
                                            /

            UNITED STATES’ RESPONSE TO STANDING DISCOVERY ORDER

       The United States hereby files this response to the Standing Discovery Order. This response

complies with Local Rule 88.10, and Federal Rule of Criminal Procedure 16, and is numbered to

correspond with Local Rule 88.10.

A.     1.     There are no written statements made by the defendant before or after arrest in
              response to interrogation by any person then known to the defendant to be a
              government agent.

       2.     All recorded oral statements made by the defendant before or after arrest in response
              to interrogation by any person then known to the defendant to be a government agent
              have been provided.

       3.     That portion of the written record containing the substance of any oral statements made
              by the defendant before or after arrest by any person then known to the defendant to
              be a government agent has been provided.

       4.     The defendant did not testify before the Grand Jury.

       5.     The defendant’s NCIC record has been provided.

       6.     Books, papers, documents, photographs, tangible objects, buildings or places, which
              the United States intends to use as evidence at trial to prove its case in chief, or were
              obtained or belonging to the defendant may be inspected at a mutually convenient time
              for both the United States and defense counsel. All computer and phone extractions
              may be viewed at the FBI Miami Office. The attachments to this discovery response
              are not necessarily copies of all the books, papers, documents, etc., that the United
              States may intend to introduce at trial.

B.     DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the disclosure and
       production of materials enumerated as items 1, 2 and 3 of Section B of the Standing Discovery
       Order. This request is also made pursuant to Rule 16(b) of the Federal Rules of Criminal
Case 9:20-cr-80090-JIC Document 26 Entered on FLSD Docket 09/02/2020 Page 2 of 4



      Procedure.

C.    The United States will disclose any information or material which may be favorable on the
      issues of guilt or punishment within the scope of Brady v. Maryland, 373 U.S. 83 (1963), and
      United States v. Agurs, 427 U.S. 97 (1976).

D.    The United States will disclose any payments, promises of immunity, leniency, preferential
      treatment, or other inducements made to prospective government witnesses, within the scope
      of Giglio v. United States, 405 U.S. 150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

E.    The United States will provide the record of prior convictions of any informant who will
      testify for the United States at trial.

F.    The defendant was identified in a lineup, showup, photo array, or similar identification
      procedure, and the United States has provided any photos utilized or resulting therefrom.

G.    The United States has advised its agents and officers involved in this case to preserve all rough
      notes.

H.    The defendant is on notice that all evidence made available to him for inspection, as well as
      all statements disclosed herein or in any future discovery letter, may be offered in the trial of
      this cause, under F.R.E. 404(b) or otherwise (including the inextricably-intertwined doctrine).
      Specifically, the United States intends to offer evidence in its case-in-chief at trial that, prior
      to the offense conduct in this case, (1) the defendant hired or solicited, attempted to hire or
      solicit, or discussed hiring or soliciting others to kill family members of his ex-girlfriend in
      this case as well as other individuals; and (2) the defendant possessed narcotics, including
      cocaine, with the intent to distribute and assisted others in possessing narcotics with the intent
      to distribute. The United States has provided reports that summarize some of the testimony
      that it would elicit to prove said F.R.E. 404(b) and inextricably intertwined evidence.

I.    The defendant is not an aggrieved person, as defined in Title 18, United States Code, Section
      2510(11), of any electronic surveillance that was authorized pursuant to Title 18, United States
      Code, Sections 2516 and 2518, and that has been unsealed in accordance with Title 18, United
      States Code, Section 2518.

J.    The United States will order transcribed the Grand Jury testimony of all witnesses who will
      testify for the government at the trial of this cause.

K.    The United States will, upon request, deliver to any chemist selected by the defendant, who is
      presently registered with the Attorney General in compliance with 21 U.S.C. §§ 822 and 823,
      and 21 C.F.R. § 101.22(8), a sufficient representative sample of any alleged contraband which
      is the subject of this indictment, to allow independent chemical analysis of such sample.

L.    The United States will permit the defendant, his counsel and any experts selected by the

                                                  2
Case 9:20-cr-80090-JIC Document 26 Entered on FLSD Docket 09/02/2020 Page 3 of 4



       defense to inspect any automobile, vessel, or aircraft allegedly utilized in the commission of
       any offenses charged. Counsel for the United States will, if necessary, assist defense counsel
       in arranging such inspection at a reasonable time and place, by advising the FBI or any other
       government authority having custody of the thing to be inspected that such inspection has
       been ordered by the court.

M.     The United States will provide the defense, for independent expert examination, copies of all
       latent or palm prints, which have been identified by a government expert as those of the
       defendant. No such prints have been identified at this time.

N.     The United States will make every possible effort in good faith to stipulate to all facts or points
       of law the truth and existence of which is not contested and the early resolution of which will
       expedite trial. These stipulations will be discussed at the discovery conference.

O.     The government is available for a pretrial discovery conference as required by Rule 16.1 of
       the Federal Rules of Criminal Procedure and Local Rule 88.10(o). While the government
       and defense counsel have already discussed a timetable and procedures for pretrial discovery
       via email, should defense counsel wish to discuss these matters further or in person, please
       contact the undersigned with dates that defense counsel is available.

       At the discovery conference, the United States will seek written stipulations to agreed facts in

this case, to be signed by the defendant and defense counsel.

       The United States is aware of its continuing duty to disclose such newly discovered additional

information required by the Standing Discovery Order, Federal Rule of Criminal Procedure 16(c),

Brady, Giglio, Napue, and the obligation to assure a fair trial.

       In addition to the request made above by the United States pursuant to both Standing

Discovery Order Section B and Federal Rule of Criminal Procedure 16(b), in accordance with Federal

Rule of Criminal Procedure 12.1, the United States hereby demands Notice of Alibi defense; the

approximate time, date, and place of the offense is:

                                       Time: See Indictment
                                       Date: See Indictment
                                       Place: See Indictment




                                                   3
Case 9:20-cr-80090-JIC Document 26 Entered on FLSD Docket 09/02/2020 Page 4 of 4



       On September 2, 2020, defense counsel was provided with discovery files and documents

numbered 1 – 567. The discovery was provided pursuant to the previously-entered protective order.

                                                     Respectfully submitted,
                                                     ARIANA FAJARO ORSHAN
                                                     UNITED STATES ATTORNEY
                                           By:       /s/ Jessica Kahn Obenauf
                                                     JESSICA KAHN OBENAUF
                                                     Assistant United States Attorney
                                                     Florida Bar No. 0052716
                                                     U.S. Attorney’s Office
                                                     99 N.E. 4th Street
                                                     Miami, FL 33132-2111
                                                     Telephone: (305) 961-9317
                                                     Email: jessica.obenauf@usdoj.gov

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

the Court using CM/ECF, on September 2, 2020.

                                           /s/ Jessica Kahn Obenauf
                                           JESSICA KAHN OBENAUF
                                           Assistant United States Attorney




                                                 4
